


FORM OF AMENDED AND RESTATED
CHANGE OF CONTROL EMPLOYMENT AGREEMENT


Taubman Centers, Inc., a Michigan corporation (together with its successors,
“Taubman”), The Taubman Realty Group Limited Partnership, a Delaware limited
partnership (together with its successors, “TRG”) and [_________] (“Executive”)
previously entered into a Change of Control Employment Agreement on on [ ] [ ],
200[ ] (the “Original Agreement”).  Taubman, TRG and the Executive now amend and
restate the Original Agreement in this document, effective December [___], 2008,
to comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations promulgated thereunder (“Code Section
409A”).  The amendment and restatement of the Original Agreement as set forth in
this document is the “Agreement.”  This Agreement replaces and supersedes any
prior change of control agreement between Taubman and the Executive.
 
WHEREAS, the Board of Directors of Taubman (“Board”), has determined that it is
in the best interests of Taubman and its stockholders to assure that the Company
(as defined below) will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined herein).  The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive’s full attention and dedication to the current Company in the event of
any threatened or pending Change of Control, and to provide the Executive with
compensation and benefits arrangements upon a Change of Control that ensure that
the Executive’s compensation and benefits expectations will be satisfied and
such compensation and benefits are competitive with those of other
corporations.  Therefore, in order to accomplish these objectives, the Board has
caused Taubman to enter into this Agreement.
 
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
 
Section 1.                                Certain Definitions.
 
(a)  
“Affiliated Company” means any company controlled by, controlling or under
common control with Taubman.

 
(b)  
“Change of Control” means the first to occur of any of the following events:

 
(1)  
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(“Exchange Act”)) other than an Existing Shareholder (“Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 33% or more of either (A) the then-outstanding shares of common stock of
Taubman (“Outstanding Taubman Common Stock”) or (B) the combined voting power of
the then-outstanding voting securities of Taubman entitled to vote generally in
the election of directors (“Outstanding Taubman Voting Securities”); provided,
however, that, for purposes of this Section 1(b), the following acquisitions
will not constitute a Change of Control:  (i) any acquisition directly from
Taubman; (ii) any acquisition by Taubman; (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by Taubman or any
Affiliated Company or (iv) any acquisition by any corporation pursuant to a
transaction that complies with Sections 1(b)(3)(A), 1(b)(3)(B) and 1(b)(3)(C) of
this Agreement.

 
(2)  
Any time at which individuals who, as of the date hereof, constitute the Board
(“Incumbent Board”) cease for any reason to constitute at least a majority of
the Board; provided, however, that any individual becoming a director subsequent
to the date hereof whose election, or nomination for election by Taubman’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board will be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board.

 
(3)  
Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving Taubman or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of Taubman, or the acquisition of assets or stock of another entity by
Taubman or any of its subsidiaries (each, “Business Combination”), in each case
unless, following such Business Combination, (A) all or substantially all of the
individuals and entities that were the beneficial owners of the Outstanding
Taubman Common Stock and the Outstanding Taubman Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 50% of the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that, as a result of such transaction, owns Taubman or all or
substantially all of Taubman’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Taubman Common
Stock and the Outstanding Taubman Voting Securities, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of Taubman or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 33% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination.

 
(4)  
Approval by the stockholders of Taubman of a complete liquidation or dissolution
of Taubman.

 
(5)  
Termination, non-renewal, material amendment or material modification of the
Master Services Agreement between TRG and The Taubman Company LLC dated as of
November 30, 1992, as amended through the date hereof or the Corporate Services
Agreement between the Taubman and the Taubman Company LLC dated as of
November 30, 1992, as amended through the date hereof, other than any such
termination, non-renewal, amendment or modification which has been previously
approved by a majority of the Independent Directors (as defined in Taubman’s
Restated Articles of Incorporation) serving on the Incumbent Board.

 
(c)  
“Company” means Taubman and the Affiliated Companies.

 
(d)  
“Coverage Period” means the period commencing on the date this Agreement is
executed and ending on the third anniversary of that date; provided, however,
that, commencing on the date one year after the date this Agreement is executed,
and on each annual anniversary of that date (such date and each annual
anniversary thereof, “Renewal Date”), unless previously terminated, the Coverage
Period will be automatically extended so as to terminate three years from such
Renewal Date, unless, at least 60 days prior to the Renewal Date, Taubman gives
notice to the Executive that the Coverage Period will not be so extended.

 
(e)  
“Existing Shareholder” means A. Alfred Taubman or any of his issue or any of his
or their respective descendants, heirs, beneficiaries or donees or any trust,
corporation, partnership, limited liability company or other entity if
substantially all of the economic interests in such entity are held by or for
the benefit of such persons.

 
(f)  
“Qualification Date” means the first date during the Coverage Period on which a
Change of Control occurs.  Notwithstanding anything in this Agreement to the
contrary, if a Change of Control occurs and if the Executive’s employment with
the Company is terminated prior to the date on which the Change of Control
occurs, and if it is reasonably demonstrated by the Executive that such
termination of employment (1) was at the request of a third party that has taken
steps reasonably calculated to effect a Change of Control, or (2) otherwise
arose in connection with or in anticipation of a Change of Control, then
“Qualification Date” means the date immediately prior to the date of such
termination of employment.

 
(g)  
“Termination of employment”, and similar terms used in this Agreement that
denote a termination of employment, means a “separation from service” as defined
under Treasury Regulations Section 1.409A-1(h).

 
Section 2.                                Employment Period.  Taubman hereby
agrees to continue, or cause one of the Affiliated Companies to continue, the
Executive in its employ, subject to the terms and conditions of this Agreement,
for the period commencing on the Qualification Date and ending on the third
anniversary of the Qualification Date (“Employment Period”).  The Employment
Period will terminate upon the Executive’s termination of employment for any
reason.
 
Section 3.                                Terms of Employment.
 
(a)  
Position and Duties

 
(1)  
During the Employment Period, (A) the Executive’s position (including status,
offices, titles and reporting requirements), authority, duties and
responsibilities will be at least commensurate in all material respects with the
most significant of those held, exercised and assigned at any time during the
120-day period immediately preceding the Qualification Date and (B) the
Executive’s services will be performed at the office where the Executive was
employed immediately preceding the Qualification Date or at any other location
less than 35 miles from such office.

 
(2)  
During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities.  During the Employment Period, it will not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions or (C) manage personal investments, so long as
such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement.  It is expressly understood and agreed that, to the extent that
any such activities have been conducted by the Executive prior to the
Qualification Date, the continued conduct of such activities (or the conduct of
activities similar in nature and scope thereto) subsequent to the Qualification
Date will not thereafter be deemed to interfere with the performance of the
Executive’s responsibilities to the Company.

 
(b)  
Compensation and Benefits

 
(1)  
Base Salary.  During the Employment Period, the Executive will receive an annual
base salary (“Annual Base Salary”) at an annual rate at least equal to 12 times
the highest monthly base salary paid or payable, including any base salary that
has been earned but deferred, to the Executive by the Company in respect of the
12-month period immediately preceding the month in which the Qualification Date
occurs.  The Annual Base Salary will be paid at such intervals as the Company
pays executive salaries generally.  During the Employment Period, the Annual
Base Salary will be reviewed for increase, but not decrease, at least annually,
beginning no more than 12 months after the last salary increase awarded to the
Executive prior to the Qualification Date.  Any increase in the Annual Base
Salary will not serve to limit or reduce any other obligation to the Executive
under this Agreement.  The Annual Base Salary will not be reduced after any such
increase and the term “Annual Base Salary” will refer to the Annual Base Salary
as so increased.

 
(2)  
Annual Bonus.  In addition to the Annual Base Salary, the Executive will be
awarded, for each fiscal year ending during the Employment Period, an annual
bonus (“Annual Bonus”) in cash at least equal to the Executive’s highest bonus
earned under the Company’s Annual Incentive Plans, or any comparable bonus under
any predecessor or successor plan, for the last three full fiscal years prior to
the Qualification Date (or for such lesser number of full fiscal years prior to
the Qualification Date for which the Executive was eligible to earn such a
bonus, and annualized in the case of any bonus earned for a partial fiscal year)
(“Recent Annual Bonus”).  (If the Executive has not been eligible to earn such a
bonus for any period prior to the Qualification Date, “Recent Annual Bonus”
means the Executive’s target annual bonus for the year in which the
Qualification Date occurs.)  Each such Annual Bonus will be paid in a lump sum
in cash between the first day of the first month of the fiscal year next
following the fiscal year for which the Annual Bonus is awarded and the last day
of the third month of the fiscal year next following the fiscal year for which
the Annual Bonus is awarded, unless the Executive elects to defer the receipt of
such Annual Bonus pursuant to the terms of an applicable nonqualified deferred
compensation plan in which the Executive is currently a participant or in which
the Executive in future becomes a participant.

 
(3)  
Incentive, Savings and Retirement Plans.  During the Employment Period, the
Executive will be entitled to participate in all cash incentive, equity
incentive, savings and retirement plans, practices, policies, and programs
applicable generally to other peer executives of the Company, but in no event
will such plans, practices, policies and programs provide the Executive with
incentive (but not savings or retirement) opportunities (measured with respect
to both regular and special incentive opportunities, to the extent, if any, that
such distinction is applicable), less favorable, in the aggregate, than the most
favorable of those provided by the Company for the Executive under such plans,
practices, policies and programs as in effect at any time during the 120-day
period immediately preceding the Qualification Date.  Notwithstanding any
provision in any plan or award agreement to the contrary, effective as of the
Qualification Date, each and every stock option, restricted stock award,
restricted stock unit award and other equity-based award held by the Executive
that is outstanding as of the Change of Control, and that is not considered to
be a deferral of compensation subject to Code Section 409A, will immediately
vest and, if applicable, become exercisable; any stock option, restricted stock
award, restricted stock unit award and other equity-based award held by the
Executive that is outstanding as of the Change of Control, and that is
considered to be a deferral of compensation subject to Code Section 409A, will
vest and, if applicable, become exercisable or payable only as provided in its
governing plan document or award and shall not be subject to the terms of this
Plan.

 
(4)  
Welfare Benefit Plans.  During the Employment Period, the Executive and/or the
Executive’s family, as the case may be, will be eligible for participation in
and will receive all benefits under welfare benefit plans, practices, policies
and programs provided by the Company (including, without limitation, medical,
prescription, dental, disability, employee life, group life, accidental death
and travel accident insurance plans and programs) to the extent applicable
generally to other peer executives of the Company.

 
(5)  
Expenses.  During the Employment Period, the Executive will be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company in effect for the Executive at any time during the
120-day period immediately preceding the Qualification Date or, if more
favorable to the Executive, as in effect generally at any time thereafter with
respect to other peer executives of the Company; provided, however, that any
expense reimbursement under this Section 3(b)(5) will be made no later than
before the end of the calendar year following the calendar year in which an
expense was incurred, will not affect the expenses eligible for reimbursement in
any other calendar year, and cannot be liquidated or exchanged for any other
benefit.

 
(6)  
Fringe Benefits.  During the Employment Period, the Executive will be entitled
to fringe benefits, including, without limitation, tax and financial planning
services, payment of club dues, and, if applicable, use of an automobile and
payment of related expenses, in accordance with the most favorable plans,
practices, programs and policies of the Company in effect for the Executive at
any time during the 120-day period immediately preceding the Qualification Date
or, if more favorable to the Executive, as in effect generally at any time
thereafter with respect to other peer executives of the Company; provided,
however, that any payment or other reimbursement under this Section 3(b)(6) will
be made no later than before the end of the calendar year following the calendar
year in which an expense was incurred, will not affect the expenses eligible for
reimbursement in any other calendar year, and cannot be liquidated or exchanged
for any other benefit.

 
(7)  
Office and Support Staff.  During the Employment Period, the Executive will be
entitled to an office or offices of a size and with furnishings and other
appointments, and to exclusive personal secretarial and other assistance, at
least equal to the most favorable of the foregoing provided to the Executive by
the Company at any time during the 120-day period immediately preceding the
Qualification Date or, if more favorable to the Executive, as provided generally
at any time thereafter with respect to other peer executives of the Company.

 
(8)  
Vacation.  During the Employment Period, the Executive will be entitled to paid
vacation in accordance with the most favorable plans, policies, programs and
practices of the Company as in effect for the Executive at any time during the
120-day period immediately preceding the Qualification Date or, if more
favorable to the Executive, as in effect generally at any time thereafter with
respect to other peer executives of the Company.

 
Section 4.                                Termination of Employment.
 
(a)  
Death or Disability.  The Executive’s employment will terminate automatically if
the Executive dies during the Employment Period.  If Taubman determines in good
faith that a Disability (as defined herein) of the Executive has occurred during
the Employment Period (pursuant to the definition of Disability), it may give to
the Executive written notice in accordance with Section 11(b) of its intention
to terminate the Executive’s employment.  In such event, the Executive’s
employment with the Company will terminate effective on the 30th day after
receipt of such notice by the Executive (“Disability Effective Date”),
provided that, within the 30 days after such receipt, the Executive has not
returned to full-time performance of the Executive’s duties.  “Disability” means
the absence of the Executive from the Executive’s duties with the Company on a
full-time basis for 180 consecutive business days as a result of incapacity due
to mental or physical illness that is determined to be total and permanent by a
physician selected by the Company or its insurers and acceptable to the
Executive or the Executive’s legal representative.

 
(b)  
Cause.  The Company may terminate the Executive’s employment during the
Employment Period with or without Cause.  “Cause” means:

 
(1)  
the willful and continued failure of the Executive to perform substantially the
Executive’s duties (as contemplated by Section 3(a)(1)(A)) with the Company
(other than any such failure resulting from incapacity due to physical or mental
illness or following the Executive’s delivery of a Notice of Termination for
Good Reason), after a written demand for substantial performance is delivered to
the Executive by the Board or the Chief Executive Officer of Taubman that
specifically identifies the manner in which the Board or the Chief Executive
Officer of Taubman believes that the Executive has not substantially performed
the Executive’s duties; or

 
(2)  
the willful engaging by the Executive in illegal conduct, or gross misconduct,
that is materially and demonstrably injurious to the Company.

 
For purposes of this Section 4(b), no act, or failure to act, on the part of the
Executive will be considered “willful” unless it is done, or omitted to be done,
by the Executive in bad faith or without reasonable belief that the Executive’s
action or omission was in the best interests of the Company.  Any act, or
failure to act, based on authority given pursuant to a resolution duly adopted
by the Board or on the instructions of the Chief Executive Officer of Taubman or
a senior officer of Taubman or based on the advice of counsel for the Company
will be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company.  The cessation
of employment of the Executive will not be deemed to be for Cause unless and
until there have been delivered to the Executive a copy of a resolution duly
adopted by the affirmative vote of not less than three-quarters of the entire
membership of the Board (excluding the Executive, if the Executive is a member
of the Board) at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel for the Executive, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of the conduct described in Section 4(b)(1) or 4(b)(2), and specifying
the particulars thereof in detail.
 
(c)  
Good Reason.  The Executive’s employment may be terminated by the Executive for
Good Reason or by the Executive voluntarily without Good Reason.  “Good Reason”
means:

 
(1)  
the assignment to the Executive of any duties inconsistent in any respect with
the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by
Section 3(a), or any other diminution in such position, authority, duties or
responsibilities (whether or not occurring solely as a result of Taubman’s
ceasing to be a publicly-traded entity), excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and that is remedied
by the Company promptly after receipt of notice thereof given by the Executive;

 
(2)  
any failure by the Company to comply with any of the provisions of Section 3(b),
other than an isolated, insubstantial and inadvertent failure not occurring in
bad faith and that is remedied by the Company promptly after receipt of notice
thereof given by the Executive;

 
(3)  
the Company’s requiring the Executive (A) to be based at any office or location
other than as provided in Section 3(a)(1)(B), (B) to be based at a location
other than the principal executive offices of the Company if the Executive was
employed at such location immediately preceding the Qualification Date, or
(C) to travel on Company business to a substantially greater extent than
required immediately prior to the Qualification Date; or

 
(4)  
any failure by Taubman to comply with and satisfy Section 10(c).

 
For purposes of this Section 4(c), any good faith determination of Good Reason
made by the Executive will be conclusive.  The Executive’s mental or physical
incapacity following the occurrence of an event described above in clauses (1)
through (5) will not affect the Executive’s ability to terminate employment for
Good Reason.
 
(d)  
Notice of Termination.  Any termination by the Company for Cause, or by the
Executive for Good Reason, will be communicated by Notice of Termination to the
other party hereto given in accordance with Section 11(b).  “Notice of
Termination” means a written notice that (1) indicates the specific termination
provision in this Agreement relied upon, (2) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, and (3) if the Date of Termination (as defined herein) is other than
the date of receipt of such notice, specifies the Date of Termination (which
Date of Termination will be not more than 30 days after the giving of such
notice).  The failure by Taubman or the Executive to set forth in the Notice of
Termination any fact or circumstance that contributes to a showing of Cause or
Good Reason will not waive any right of Taubman or the Executive, respectively,
hereunder or preclude Taubman or the Executive, respectively, from asserting
such fact or circumstance in enforcing Taubman’s or the Executive’s respective
rights hereunder.

 
(e)  
Date of Termination.  “Date of Termination” means:  (1) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified in the Notice of Termination (which date may not be more than 30 days
after the giving of such notice), as the case may be; (2) if the Executive’s
employment is terminated by Taubman other than for Cause or Disability, the date
on which the Company notifies the Executive of such termination; (3) if the
Executive resigns without Good Reason, the date on which the Executive notifies
the Company of such termination; or (4) if the Executive’s employment is
terminated by reason of death or Disability, the date of death of the Executive
or the Disability Effective Date, as the case may be.

 
Section 5.                                Obligations of the Company Upon
Termination.
 
(a)  
Good Reason or Other Than for Cause, Death, or Disability.  If, during the
Employment Period, the Company terminates the Executive’s employment other than
for Cause, death or Disability or the Executive terminates employment for Good
Reason:

 
(1)  
Taubman will pay, or will cause one of the Affiliated Companies to pay, to the
Executive, in a lump sum in cash within 30 days after the Date of Termination,
the aggregate of the following amounts:

 
A.  
The sum of:  (i) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid; (ii) the Executive’s business
expenses that are reimbursable pursuant to Section 3(b)(5) but have not been
reimbursed by the Company as of the Date of Termination; (iii) the Executive’s
Annual Bonus for the fiscal year immediately preceding the fiscal year in which
the Date of Termination occurs if such bonus has not been paid as of the Date of
Termination; (iv) the product of (A) the higher of (I) the Recent Annual Bonus
and (II) the Annual Bonus paid or payable, including any bonus or portion
thereof that has been earned but deferred (and annualized for any fiscal year
consisting of less than 12 full months or during which the Executive was
employed for less than 12 full months), for the most recently completed fiscal
year during the Employment Period, if any (such higher amount, the “Highest
Annual Bonus”) and (B) a fraction, the numerator of which is the number of days
in the current fiscal year through the Date of Termination and the denominator
of which is 365; (v) any compensation previously deferred by the Executive
(together with any accrued interest or earnings thereon) and that is not
considered to be deferred compensation subject to Code Section 409A; and (vi)
any accrued vacation pay, in each case, to the extent not theretofore paid (the
sum of the amounts described in clauses (i), (ii), (iii), (iv) (v) and (vi),
“Accrued Obligations”); and

 
B.  
The amount equal to the product of (i) two and one-half (2.5) and (ii) the sum
of (A) the Executive’s Annual Base Salary and (B) the Highest Annual Bonus.

 
(2)  
For 30 months after the Executive’s Date of Termination, or such longer period
as may be provided by the terms of the appropriate plan, program, practice or
policy, the Company will continue medical and other welfare benefits to the
Executive and/or the Executive’s family as in effect generally at any time
thereafter with respect to other peer executives of the Company and their
families; provided, however, that, if the Executive becomes reemployed with
another employer and is eligible to receive comparable benefits under another
employer-provided plan, the medical and other welfare benefits described herein
will terminate.  For purposes of determining eligibility (but not the time of
commencement of benefits) of the Executive for retiree benefits pursuant to such
plans, practices, programs and policies, the Executive will be considered to
have remained employed until three years after the Date of Termination and to
have retired on the last day of such period.  Any Company cost for any medical
or other welfare benefits provided under the preceding sentences of this Section
5(a)(2) will be paid on a monthly basis, and the Executive will pay any employee
or retire share of the cost of any such benefits on a monthly basis.  Any
medical or other welfare benefit provided for under the preceding sentences of
this Section 5(a)(2) that provides for a deferral of compensation subject to
Code Section 409A because it does not meet the exemption requirements under
Treasury Regulations Section 1.409A-1(b)(9)(v)(B) or (D), will be made or
reimbursed on or before the end of the calendar year following the calendar year
in which an expense was incurred, will not affect the expenses eligible for
reimbursement in any other calendar year, and cannot be liquidated or exchanged
for any other benefit.

 
(3)  
Taubman will provide, or cause one of the Affiliated Companies to provide, the
Executive with outplacement benefits through the services of an independent
outplacement consulting firm selected by Taubman, at prevailing rates, during
the 12-month period following the Date of Termination.

 
(4)  
To the extent not theretofore paid or provided, Taubman will timely pay or
provide, or cause one of the Affiliated Companies to timely pay or provide, to
the Executive any Other Benefits (as defined in Section 6).

 
(b)  
Death.  If the Executive’s employment is terminated by reason of the Executive’s
death during the Employment Period, Taubman will provide, or cause one of the
Affiliated Companies to provide, to the Executive’s beneficiary provided to
Taubman in writing (“Beneficiary”) or, in the event the Executive has no living
Beneficiary or has not identified a Beneficiary, the Executive’s estate, the
Accrued Obligations and the timely payment or delivery of the Other Benefits,
and will have no other severance obligations under this Agreement.  The Accrued
Obligations will be paid to the Executive’s Beneficiary or estate, as
applicable, in a lump sum in cash within 30 days of the Date of
Termination.  With respect to the provision of the Other Benefits, the term
“Other Benefits” as utilized in this Section 5(b) includes, without limitation,
and the Executive’s estate and/or beneficiaries will be entitled to receive,
benefits at least equal to the most favorable benefits provided by the Company
to the estates and beneficiaries of peer executives of the Company under such
plans, programs, practices and policies relating to death benefits, if any, as
in effect with respect to other peer executives and their beneficiaries at any
time during the 120-day period immediately preceding the Qualification Date or,
if more favorable to the Executive’s estate and/or the Executive’s
beneficiaries, as in effect on the date of the Executive’s death with respect to
other peer executives of the Company and their beneficiaries; provided, however,
that the additional Other Benefits specified in the preceding clauses of this
sentence will not include any benefits that are considered to be deferred
compensation subject to Code Section 409A.

 
(c)  
Disability.  If the Executive’s employment is terminated by the Company by
reason of the Executive’s Disability during the Employment Period, Taubman will
provide, or cause one of the Affiliated Companies to provide, the Executive with
the Accrued Obligations and the timely payment or delivery of the Other
Benefits, and will have no other severance obligations under this
Agreement.  The Accrued Obligations will be paid to the Executive in a lump sum
in cash within 30 days of the Date of Termination.  With respect to the
provision of the Other Benefits, the term “Other Benefits” as utilized in this
Section 5(c) includes, and the Executive will be entitled after the Disability
Effective Date to receive, disability and other benefits at least equal to the
most favorable of those generally provided by the Company to disabled executives
and/or their families in accordance with such plans, programs, practices and
policies relating to disability, if any, as in effect generally with respect to
other peer executives and their families at any time during the 120-day period
immediately preceding the Qualification Date or, if more favorable to the
Executive and/or the Executive’s family, as in effect at any time thereafter
generally with respect to other peer executives of the Company and their
families; provided, however, that the additional Other Benefits specified in the
preceding clauses of this sentence will not include any benefits that are
considered to be deferred compensation subject to Code Section 409A.

 
(d)  
Cause or Other Than For Good Reason.  If the Executive’s employment is
terminated by the Company for Cause during the Employment Period, Taubman will
provide to the Executive, or cause one of the Affiliated Companies to provide to
Executive, in a lump sum in cash within 30 days of the Date of
Termination:  (1) the Executive’s Annual Base Salary through the Date of
Termination; (2) the amount of any compensation previously deferred by the
Executive and that is not considered to be deferred compensation subject to Code
Section 409A; (3) any accrued vacation pay; (4) the Executive’s business
expenses that are reimbursable pursuant to Section 3(b)(5) but have not been
reimbursed by the Company as of the Date of Termination; and (5) the Other
Benefits, in each case, to the extent theretofore unpaid, and will have no other
severance obligations under this Agreement.  If the Executive voluntarily
terminates employment during the Employment Period, excluding a termination for
Good Reason, Taubman will provide to the Executive, or cause one of the
Affiliated Companies to provide to the Executive, the Accrued Obligations, and
the timely payment or delivery of Other Benefits, and will have no other
severance obligations under this Agreement.  In such case, all the Accrued
Obligations will be paid to the Executive in a lump sum in cash within 30 days
of the Date of Termination.

 
(e)  
Six-Month Payment Delay.  Notwithstanding any other provision of this Agreement
to the contrary, for any payment under this Agreement that is considered to be
deferred compensation subject to Code Section 409A and that is made on account
of the Executive’s termination of employment, and the Executive is a ‘specified
employee’ as determined under the default rules under Code Section 409A on the
date of her termination of employment, the payment will be made on the day next
following the date that is the six-month anniversary of the date of the
Executive’s termination of employment, or, if earlier, the date of the
Executive’s death; any payments that would have been paid prior to the six-month
anniversary will be accrued and paid on the six-month anniversary plus one day
payment date specified above.

 
Section 6.                                Non-Exclusivity of Rights.  Nothing in
this Agreement will prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided by the Company
and for which the Executive may qualify, nor, subject to Section 11(f), will
anything herein limit or otherwise affect such rights as the Executive may have
under any other contract or agreement with the Company.  Amounts that are vested
benefits or that the Executive is otherwise entitled to receive under any plan,
policy, practice or program of or any other contract or agreement with Taubman
or any of the Affiliated Companies at or subsequent to the Date of Termination
(“Other Benefits”) will be payable in accordance with such plan, policy,
practice or program or contract or agreement, except as explicitly modified by
this Agreement.  Notwithstanding the foregoing, if the Executive receives
payments and benefits pursuant to Section 5(a) of this Agreement, the Executive
will not be entitled to any severance pay or benefits under any severance plan,
program or policy of the Company (“Other Severance Obligations”), unless
otherwise specifically provided therein in a specific reference to this
Agreement; provided, however, that the preceding clause will not apply to the
extent that any loss of entitlement to any Other Severance Obligations that are
subject to Code Section 409A would constitute a substitution of any amount of
such Other Severance Obligations by an amount payable under this Agreement, as
determined pursuant to Treasury Regulations Section 1.409A-3(f).
 
Section 7                      Full Settlement; Legal Proceedings.
 
(a)  
Full Settlement.  Taubman’s obligation to make or cause one of the Affiliated
Companies to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder will not be affected by any set-off,
counterclaim, recoupment, defense, or other claim, right or action that the
Company may have against the Executive or others.  In no event will the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement, and such amounts will not be reduced whether or
not the Executive obtains other employment, except as otherwise provided in this
Agreement.

 
(b)  
Legal Proceedings.  Any dispute or controversy arising under or in connection
with this Agreement must be settled by arbitration, conducted at a location in
Michigan or at such other location as the parties may mutually agree, in
accordance with the rules of the American Arbitration Association then in
effect.  The decision of the arbitrator(s) in that proceeding will be binding on
all parties.  Taubman will pay, or cause one of the Affiliated Companies to pay,
as incurred (within 15 days following Taubman’s receipt of an invoice from the
Executive), to the full extent permitted by law, all legal fees and expenses
that the Executive may reasonably incur as a result of any dispute or
controversy (regardless of the outcome thereof) by Taubman, any of the
Affiliated Companies, the Executive or others of the validity or enforceability
of, or liability under, any provision of this Agreement or any guarantee of
performance thereof (including as a result of any contest by the Executive about
the amount of any payment pursuant to this Agreement), plus, in each case,
interest on any delayed payment at the applicable federal rate provided for in
Code Section 7872(f)(2)(A); provided, however, that any reimbursements provided
for under this sentence will not affect the fees or expenses eligible for
reimbursement in any other calendar year, and cannot be liquidated or exchanged
for any other benefit.

 
Section 8                      Possible Reduction; Gross-Up.
 
(a)  
Definitions Relating to this Section.  For purposes of this Section
8:  (1) “Payment” means any payment or distribution in the nature of
compensation to or for the benefit of the Executive, whether paid or payable
pursuant to this Agreement or otherwise that would be considered payments
contingent on a change in the ownership or effective control or in the ownership
of a substantial portion of the assets of Taubman, as described in
Section 280G(b)(2)(A)(i) of the Code; (2) “Separation Payment” means a Payment
paid or payable pursuant to this Agreement (disregarding this Section);
(3) “Present Value” means such value determined in accordance with
Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code; and (4) “Reduced Amount”
means an amount expressed in Present Value that maximizes the aggregate Present
Value of Separation Payments without causing any Payment to be nondeductible
because of Section 280G of the Code.

 
(b)  
Accounting Firm.  Taubman will select, prior to any Change of Control, in its
discretion, a nationally recognized accounting firm (“Accounting Firm”) to make
the determinations contemplated by this Section 8.  All determinations made by
the Accounting Firm under this Section 8 will be binding on Taubman and the
Affiliated Companies and the Executive and will be made within 60 days of a
termination of employment of the Executive, except as set forth in
Section 8(e).  All determinations by the Accounting Firm under this Section 8
are made solely for calculating amounts payable under this Agreement and not for
calculating the Executive’s tax liability for amounts paid under this Agreement
or for advising the Executive as to such liability.

 
(c)  
Reduction or Gross-Up.  Notwithstanding anything in this Agreement to the
contrary, in the event that the Accounting Firm determines that Payments to the
Executive would equal or exceed 100%, but would not exceed 110%, of three times
the Executive’s base amount, as defined in Section 280G(b)(3) of the Code (“Base
Amount”), the aggregate Separation Payments will be reduced (but not below zero)
to the Reduced Amount.  If, however, the Accounting Firm determines that
Payments to the Executive would exceed 110% of three times the Executive’s Base
Amount, Separation Payments will not be reduced and Taubman will pay the
Executive an additional amount sufficient to pay the excise tax on the Payments
imposed under Section 4999 of the Code (“Excise Tax”), plus the amount necessary
to pay all of the Executive’s federal, state and local taxes arising from
Taubman’s payments to the Executive pursuant to this sentence.  This is intended
to be a full gross-up of the taxes owed by the Executive on account of the
Excise Tax.  Notwithstanding any other provision of this Section 8(c), the taxes
gross-up will be paid by the Company to the Executive in cash in a single lump
sum no later than the last day of the calendar year next following the calendar
year in which the Executive remits the taxes.

 
(d)  
Reduction Calculations.  If the Accounting Firm determines that aggregate
Separation Payments should be reduced to the Reduced Amount, Taubman will
promptly give the Executive notice to that effect and a copy of the detailed
calculation thereof, and the Executive may then elect, in his or her sole
discretion, which and how much of the Separation Payments will be eliminated or
reduced (as long as after such election the Present Value of the aggregate
Separation Payments equals the Reduced Amount), and will advise Taubman in
writing of his or her election within ten days of his or her receipt of
notice.  If no such election is made by the Executive within such ten-day
period, Taubman may elect which of such Separation Payments will be eliminated
or reduced (as long as after such election the Present Value of the aggregate
Separation Payments equals the Reduced Amount) and will notify the Executive
promptly of such election.  As promptly as practicable following such
determination, Taubman will pay or distribute, or cause one of the Affiliated
Companies to pay or distribute, to or for the benefit of the Executive such
Separation Payments as are then due to the Executive under this Agreement, and
will promptly pay or distribute, or cause to be paid or distributed, to or for
the benefit of the Executive in the future such Separation Payments as become
due to the Executive under this Agreement, taking into account, in each case,
the possible reduction or elimination of Separation Payments pursuant to the
preceding provisions of this Section 8.

 
(e)  
Overpayment or Underpayment.  As a result of the uncertainty in the application
of Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that amounts will have been paid or
distributed to or for the benefit of the Executive pursuant to this Agreement
that should not have been so paid or distributed (“Overpayment”) or that
additional amounts which will have not been paid or distributed to or for the
benefit of the Executive pursuant to this Agreement could have been so paid or
distributed (“Underpayment”), in each case, consistent with the calculation of
the Payments, Base Amount and Reduced Amount hereunder.  In the event that the
Accounting Firm, based upon the assertion of a deficiency by the Internal
Revenue Service against Taubman or any of the Affiliated Companies or the
Executive that the Accounting Firm believes has a high probability of success,
determines that an Overpayment has been made, any such Overpayment paid or
distributed to or for the benefit of the Executive will be repaid by the
Executive, together with interest at the applicable federal rate provided in
Section 7872(f)(2) of the Code; provided, however, that no such payment will be
made by the Executive if and to the extent such payment would neither reduce the
amount on which the Executive is subject to tax under Section 1 and Section 4999
of the Code nor generate a refund of such taxes.  In the event that the
Accounting Firm, based on controlling precedent or substantial authority,
determines that an Underpayment has occurred, any such Underpayment will be
promptly paid to or for the benefit of the Executive together with interest at
the applicable federal rate provided for in Section 7872(f)(2) of the Code.

 
(f)  
Fees and Expenses.  All fees and expenses of the Accounting Firm in implementing
the provisions of this Section 8 will be borne by the Company.

 
(g)  
Tax Controversies.  In the event of any controversy with the Internal Revenue
Service or other taxing authority with regard to the Excise Tax, the Executive
will permit Taubman to control issues related to the Excise Tax, at its expense,
provided that such issues do not materially adversely affect the Executive.  In
the event issues are interrelated, the Executive and Taubman will cooperate in
good faith so as to avoid jeopardizing resolution of either issue.  In the event
of any conference with any taxing authority as to the Excise Tax or associated
taxes, the Executive will permit a representative of Taubman to accompany the
Executive, and the Executive and the Executive’s representative will cooperate
with Taubman and its representative.

 
Section 9                      Protection of Company Interests.
 
(a)  
Confidentiality.  The Executive will hold in a fiduciary capacity for the
benefit of the Company all secret or confidential information, knowledge or data
relating to Taubman or any of the Affiliated Companies, and their respective
businesses, which information, knowledge or data was obtained by the Executive
during the Executive’s employment by the Company and which information,
knowledge or data will not be or become public knowledge (other than by acts by
the Executive or representatives of the Executive in violation of this
Agreement).  After termination of the Executive’s employment with the Company,
the Executive will not, without the prior written consent of Taubman or as may
otherwise be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
persons designated by the Company.  In no event will an asserted violation of
the provisions of this Section 9 constitute a basis for deferring or withholding
any amounts otherwise payable to the Executive under this Agreement.

 
(b)  
Release.  Notwithstanding anything in this Agreement to the contrary, any
payment to be made to the Executive under Section 5(a) of this Agreement is
conditioned on the Executive signing a release agreement, on behalf of himself,
his heirs, administrators, executors, agents, and assigns, that will forever
release and discharge the Company and its agents from any and all charges,
claims, demands, judgments, actions, causes of action, damages, expenses, costs,
attorneys’ fees, and liabilities of any kind whatsoever related in any way to
the Company’s employment of the Executive, whether known or unknown, vested or
contingent, in law, equity or otherwise, that the Executive has ever had, now
has, or may hereafter have against the Company or its agents for or on account
of any matter, cause, or thing whatsoever that has occurred prior to the date of
the signing this Agreement.  The release will include, but not be not limited
to:  all federal and state statutory and common law claims, claims related to
employment or the termination of employment or related to breach of contract,
tort, wrongful termination, discrimination, harassment, defamation, fraud,
wages, or benefits, or claims for any form of equity or compensation.  This
release will not include, however, release of any right of indemnification, or
director or officer insurance protection, the Executive may have under this
Agreement or for any liabilities and costs of defense arising from the
Executive’s actions within the course and scope of employment with the Company.

 
Section 10                                Successors.
 
(a)  
This Agreement is personal to the Executive, and, without the prior written
consent of Taubman, will not be assignable by the Executive other than by will
or the laws of descent and distribution.  This Agreement will inure to the
benefit of and be enforceable by the Executive’s (or, in the event of the
Executive’s death, the Executive’s Beneficiary’s) legal representatives.

 
(b)  
This Agreement will inure to the benefit of and be binding upon Taubman and its
successors and assigns.  Except as provided in Section 10(c), without the prior
written consent of the Executive this Agreement will not be assignable by
Taubman.

 
(c)  
Each of Taubman and TRG will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
its business and/or assets to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that it would be required to
perform it if no such succession had taken place.  Any such successor is
included in the definition of “Taubman” or “TRG.”

 
Section 11                                Miscellaneous.
 
(a)  
This Agreement will be governed by and construed in accordance with the laws of
the State of Michigan, without reference to principles of conflict of laws.  The
captions of this Agreement are not part of the provisions hereof and will have
no force or effect.  This Agreement may not be amended or modified other than by
a written agreement executed by the parties hereto or their respective
successors and legal representatives.

 
(b)  
All notices and other communications hereunder will be in writing and will be
given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 
If to the Executive:
 
At the most recent address on file at the Company.
 


If to Taubman:
 
Taubman Centers, Inc.
200 East Long Lake Road, Suite 300
Bloomfield Hills, Michigan 48304
Attention:  General Counsel


If to TRG:
 
The Taubman Realty Group Limited Partnership
200 East Long Lake Road, Suite 300
Bloomfield Hills, Michigan 48304
Attention:  General Counsel


or to such other address as either party will have furnished to the other in
writing in accordance herewith.  Notice and communications will be effective
when actually received by the addressee.
 
(c)  
The invalidity or unenforceability of any provision of this Agreement will not
affect the validity or enforceability of any other provision of this Agreement.

 
(d)  
Taubman may withhold or cause to be withheld from any amounts payable under this
Agreement such United States federal, state, local, employment or foreign taxes
as required to be withheld pursuant to any applicable law or regulation.

 
(e)  
The Executive’s or Taubman’s failure to insist upon strict compliance with any
provision of this Agreement or the failure to assert any right the Executive or
Taubman may have hereunder, including, without limitation, the right of the
Executive to terminate employment for Good Reason pursuant to Sections 4(c)(1)
through 4(c)(5), will not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.

 
(f)  
The Executive, Taubman and TRG acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and Taubman or
any of the Affiliated Companies, the employment of the Executive by the Company
is “at will” and, subject to Section 1(f), prior to the Qualification Date, the
Executive’s employment may be terminated by either the Executive or the Company
at any time prior to the Qualification Date, in which case the Executive will
have no further rights under this Agreement.  From and after the Qualification
Date, except as specifically provided herein, this Agreement will supersede any
other agreement between the parties with respect to the subject matter hereof.

 
(g)  
The Executive acknowledges that the Company has not provided any advice to the
Executive regarding the Executive’s potential or actual tax liabilities in
connection with this Agreement and that the Company has advised the Executive to
retain qualified tax counsel.

 
Section 12                                Guarantee.  TRG hereby irrevocably,
absolutely and unconditionally guarantees the payment of all compensation and
benefits (“Benefits”) that Taubman or the Company is obligated to provide or
cause to be provided to the Executive under this Agreement.  This is a guarantee
of payment and not a collection, and is the primary obligation of TRG, and the
Executive may enforce this guarantee against TRG without any prior enforcement
of the obligation to make the Benefits against Taubman.
 

2133226.5│120408
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, Taubman and TRG have each caused
this Agreement to be executed in its name on its behalf, all as of the day and
year first above written.

                                                                                                                                                                    
[Executive]




TAUBMAN CENTERS, INC.,
a Michigan corporation


By:                                                                 


Its:                                                                 




As guarantor of Taubman Centers, Inc.:


THE TAUBMAN REALTY GROUP LIMITED PARTNERSHIP,
a Delaware limited partnership


By:                                                                


Its Authorized Signatory
DETROIT.2133226.5

2133226.5│120408                                                                  
 
 

--------------------------------------------------------------------------------

 
